Citation Nr: 0603534	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar degenerative disc disease with radiculopathy, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960, and from November 1960 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
June 2002 decision by the RO in Winston-Salem, North Carolina 
that, in pertinent part, granted a 20 percent rating for 
service-connected lumbar degenerative disc disease with 
radiculopathy; the veteran appealed for an increased rating.  
A videoconference hearing was requested and scheduled, but by 
a statement dated in December 2004, the veteran withdrew his 
hearing request. 

There are other issues which are not currently on appeal.  In 
its June 2002 decision, the RO also denied an increase in a 
40 percent rating for a service-connected left foot 
disability, denied an increase in a noncompensable rating for 
service-connected residuals of an appendectomy, and denied an 
increase in a noncompensable rating for service-connected 
otitis media.  The veteran initially appealed these 
determinations, but by a statement received in December 2004, 
his representative stated, "The only issue [the veteran] is 
appealing is for an increased evaluation of his [service-
connected] lumbar degenerative disc disease."  Accordingly, 
the Board finds that the veteran has withdrawn his appeals as 
to the issues of entitlement to increased ratings for a left 
foot disability, residuals of an appendectomy, and otitis 
media.  Hence, the issues are not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2005).

Moreover, in a January 2004 rating decision, the RO denied 
the veteran's claims for secondary service connection for 
disabilities of the cervical and thoracic spine.  The veteran 
was notified of this decision in January 2004 and he did not 
appeal.  Hence these issues are not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The veteran's service-connected low back disability was 
originally characterized as chronic strain of the lumbosacral 
spine with hypertrophic arthritic changes, and rated as 10 
percent disabling under Diagnostic Code 5003 pertaining to 
arthritis.  In a June 2002 rating decision, the RO 
recharacterized this service-connected disability as lumbar 
degenerative disc disease with radiculopathy, rated 20 
percent disabling under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  

Recent medical evidence reflects that the veteran has a 
severe non-service-connected back disability, diffuse 
idiopathic skeletal hyperostosis (DISH) in addition to his 
service-connected lumbar degenerative disc disease.  Although 
the veteran has undergone several VA examinations to evaluate 
his service-connected low back disability, the Board finds 
that another VA medical opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

At the most recent QTC examination for VA in August 2003, the 
examiner opined that the veteran's signs and symptoms due to 
service-connected degenerative disc disease were minimal, and 
his severe signs and symptoms were more likely due to and 
associated with non-service-connected DISH.  However, it is 
not clear what symptoms are due to the service-connected 
disability of lumbar degenerative disc disease.  Governing 
regulation provides that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2005).  Accordingly, another 
medical opinion is required.  The examiner should be asked to 
identify, if possible, the symptoms due to the service-
connected lumbar degenerative disc disease, as distinguished 
from non-service-connected DISH.  If the service-connected 
and non-service-connected symptoms cannot be separated, the 
examiner should so state.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board notes that the rating criteria pertaining 
to intervertebral disc syndrome changed twice (on September 
23, 2002 and on September 26, 2003) during the pendency of 
this appeal.  Either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  VAOPGCPREC 3-2000.  The RO properly 
considered all three versions of the rating criteria in its 
April 2004 supplemental statement of the case.  In its review 
after obtaining the VA examination discussed above, the RO 
should again consider all three versions of the rating 
criteria (i.e., Diagnostic Code 5293 as in effect both before 
and after September 23, 2002, and Diagnostic Code 5243 as in 
effect on September 26, 2003).  The RO should also consider 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40, and 4.45.

The RO should also consider Mittleider v. West, 11 Vet. App. 
181 (1998), in which the United States Court of Appeals for 
Veterans Claims (Court) found that when it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since January 2004.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should obtain a medical 
opinion from the examiner who performed 
the August 2003 QTC examination for VA.  
If this examiner is unavailable, the RO 
should arrange for another VA 
examination, and ask the examiner to 
respond to the same questions.

The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should be 
asked to identify, if possible, the 
symptoms due to the service-connected 
lumbar degenerative disc disease, as 
distinguished from the symptoms due to 
non-service-connected DISH.  If the 
service-connected and non-service-
connected symptoms cannot be separated, 
the examiner should so state.  

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
the new and old rating criteria of 
Diagnostic Codes 5293 and 5243, and 
Mittleider, supra (if applicable).  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

